Citation Nr: 0621777	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04- 17 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES


1. Entitlement to service connection for the cause of the 
veteran's death.

2. Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had more than 20 years of active service ending 
in April 1979.  He died in July 2002.  The appellant is his 
widow.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2003 
rating decision of the Regional Office (RO) in Huntington, 
West Virginia that denied service connection for the cause of 
the veteran's death and eligibility for Dependents' 
Educational Assistance under 38 U.S.C.A., Chapter 35.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the veteran suffered a heart 
attack related to his service connected hypertension which 
resulted in the motor vehicle accident which caused his 
death.    

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).

The duty to notify cannot be satisfied by reference to 
various post-decisional communications, such as the 
notification of decision, the SOC, or the SSOC from which the 
claimant might have been able to infer what evidence was 
lacking.  Rather there must be a document or document 
furnished prior to initial adjudication, affirmatively 
advises the veteran of the evidence needed to substantiate 
the claim, and of who is responsible for obtaining this 
evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In this case the appellant was provided with a May 2003 VCAA 
notice letter.  This letter told her that to substantiate the 
claim the evidence needed to show that the veteran died of a 
service related injury or disease, but did not tell her the 
type of evidence that was needed to substantiate her claim.  
She was not told that she needed competent medical evidence 
to support her theory that the fatal auto accident was caused 
by a service related heart attack, or what type of evidence 
would be competent.  The absence of such notice is 
prejudicial to the appellant.  Pelegrini.

The issue of entitlement to Dependents' Educational 
Assistance is inextricably intertwined with a determination 
as to the claim for service connection for the cause of 
death.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant a 
VCAA notice letter with regard to her 
claim to service connection for cause of 
death.  Specifically, the RO/AMC should:

Tell the appellant that to substantiate 
her claim she needs to submit competent 
medical evidence that 1.) it was at least 
as likely as not that the veteran had a 
myocardial infarction (heart attack); 2.) 
the myocardial infarction caused or 
contributed to the fatal auto accident; 
and 3.) the myocardial infarction was 
related to the service connected 
hypertension.

Competent medical evidence means evidence 
provided by a person (usually a doctor) 
who is qualified through education 
training, or experience to offer medical 
diagnoses, statements or opinions.  
Competent medical evidence may also come 
from medical treatises, medical or 
scientific articles, or research reports 
or analyses.

2.  Thereafter, the RO/AMC should 
readjudicate the appellant's claims.  If 
any benefit sought on appeal is not 
granted, the appellant should be provided 
with a supplemental statement of the case.  
The case should then be returned to the 
Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

